911 So.2d 845 (2005)
Jamil D. WHITE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D05-1718.
District Court of Appeal of Florida, First District.
September 2, 2005.
Rehearing Denied October 6, 2005.
*846 Jamil D. White, petitioner, pro se.
Charlie Crist, Attorney General, and Tracy Lee Cooper, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
ALLEN, WEBSTER and PADOVANO, JJ., concur.